Citation Nr: 0316858	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-00 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 (West 1991) for postoperative residuals of left carpal 
tunnel syndrome with median nerve involvement.  

2.  Entitlement to an increased rating for residuals of a 
left oleocranon fracture with postoperative traumatic 
arthritic changes and ulnar neuropathy, currently evaluated 
as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND

The veteran had active military service from July 1940 to 
October 1945, January 1949 to December 1954, and January 1955 
to December 1963.  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following reasons:  

1.  Obtain the veteran's VA medical 
records for treatment of his left upper 
extremity from 1984 to 1985 from the 
Montgomery VA Medical Center.  If other 
VA records from this time period exist, 
these should also be acquired and 
associated with the claims folder.  
Please obtain the following types of 
records: notes, discharge summaries, 
consults, lab findings, imaging (X-ray, 
MRI, CT scan) procedure, problem list, 
and confirmed diagnoses.  
2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded an orthopedic 
and neurological examination and opinion 
for the following.  It is requested that 
the examination and opinion be provided 
by a specialist other than Dr. Shawbitz.  
Send the claims folder to the examiner(s) 
for review.  
a.  An examination to determine whether 
the veteran developed any additional left 
hand and wrist disability, including 
residual of carpal tunnel, as a result of 
a decompression of the medial nerve of 
the left wrist and hand procedure 
performed by VA in October 1984.  The 
examiner is requested to provide an 
opinion as to whether it is as least as 
likely as not that the veteran has an 
additional left hand and wrist disability 
as a result of the VA surgery in October 
1984, beyond any disability which is the 
contemplated and necessary result of such 
treatment.  In determining additional 
disability, the examiner should compare 
the veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based with the subsequent 
physical condition resulting from the 
disease or injury.  As applied to medical 
or surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition that the specific 
medical or surgical treatment was 
designed to relieve.  Specifically, the 
examiner is requested to review and 
comment on the medical opinions of Dr. 
Paul C. Dell dated in April 1985, Dr. 
Harrison B. Keller dated in August 1985 
in rendering an opinion.
?	If additional disability is found, 
the examiner should state whether 
the disability is the continuance of 
natural progress of the disease for 
which surgery was authorized, or if 
the disability is a necessary 
consequence of the of the surgical 
treatment, meaning that it was 
certain to result from or was 
intended to result from surgical 
treatment administered.  
?	The examiner should also comment, if 
possible, whether the cause of any 
additional disability found was 
caused by the veteran's own conduct 
or the veteran's failure to follow 
instructions.  
b.  An orthopedic examination to 
determine the severity of the veteran's 
service-connected residuals of left 
olecranon fracture with postoperative 
traumatic arthritis changes and ulnar 
neuropathy.  The examiner should perform 
any necessary studies.  The examiner 
should provide pronation and supination 
of the left elbow.  The examiner should 
address whether there is any evidence of 
pain, weakened movement, excess 
fatigability, or incoordination and 
determine the level of associated 
functional loss of the left elbow or 
other pathology such as atrophy, muscle 
wasting, loss of strength, etc.
c.  A peripheral nerve examination to 
determine the extent of the nerve 
disability of the left elbow.  The 
examiner should indicate whether the left 
elbow disability causes complete or 
incomplete paralysis of the ulnar nerve.  
?	The examiner should indicate whether 
there is deformity due to flexor 
contraction of ring and little 
finger, whether there is atrophy in 
dorsal interspace and thenar and 
hypthenar eminences, loss of 
extension of the ring and fingers, 
whether the veteran can spread 
spread the fingers (or reverse), 
whether he can abduct the thumb.  
The examiner should comment on 
whether the flexion of the wrist is 
weakened.  
3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and implementing 
regulations are fully complied with and 
satisfied.  

4.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
compensation benefits under 38 U.S.C.A. 
§ 1151 (West 1991) for postoperative 
residuals of the left carpal syndrome 
with median nerve involvement and 
entitlement to an increased rating for 
residuals of a left oleocranon fracture 
with postoperative traumatic arthritic 
changes and ulnar neuropathy.  

5.  If the benefits sought remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case, which reflects RO 
consideration of all additional evidence, 
and the opportunity to respond.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





